Citation Nr: 0943312	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-28 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly compensation (SMC) by reason 
of the need for regular aid and attendance of another person 
or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to 
September 1945. 

This matter is on appeal from the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2009, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  The Veteran's only service-connected disability is 
incomplete paralysis, left ulnar nerve with scars, rated at 
50 percent disabling.  

2.  The assistance of another person in meeting his daily 
needs such as dressing, food preparation, and keeping himself 
ordinarily clean is not required, nor is he unable to protect 
himself from the hazards and dangers of his daily environment 
due to his service-connected disability.

3.  A single service-connected disability rated at 100 
percent disabling with additional service-connected 
disability or disability independently ratable at 60 percent 
was not shown, nor is he shown to be substantially confined 
to his home by reason of his service-connected disability.


CONCLUSION OF LAW

The criteria for SMC by reason of the need for regular aid 
and attendance of another person or due to being housebound 
have not been met. 38 U.S.C.A. §§ 1114, 1502, 1521, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.350, 
3.352 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

SMC benefits are payable to a veteran who needs regular aid 
and attendance. 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§ 3.350(b)(3) (2009).  The criteria for establishing the need 
for aid and attendance is set forth in 38 C.F.R. § 3.352(a) 
(2009).

Specifically, the provisions of § 3.352(a) include whether a 
veteran is unable to dress or undress himself, or to keep 
himself ordinarily clean and presentable; whether he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances with the aid of another; inability to feed 
himself; inability to attend to the wants of nature; or 
incapacity, physical or mental, that requires assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment.  "Bedridden" will be a 
proper basis for the determination under this section.

For the purposes of this section, "bedridden" constitutes a 
condition which through its essential character actually 
requires that an individual remain in bed.  The fact that a 
veteran has voluntarily taken to bed or that a physician has 
prescribed bed rest for a lesser or greater portion of the 
day will not suffice.  It is only necessary that the evidence 
establish he is so helpless as to need regular aid and 
attendance not that there be a constant need.

Although the appellant need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the U.S. Court of Appeals 
for Veterans Claims has held that it is logical to infer 
there is a threshold requirement that "at least one of the 
enumerated factors be present."  See Turco v. Brown, 9 Vet. 
App. 222, 224 (1996).

SMC also is payable where a veteran has a single service-
connected disability rated as 100 percent and, (1) he or she 
has additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) he or she is permanently housebound by reason of service-
connected disability or disabilities.

This requirement is met when a veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2009).

After review of the evidence of record, the Board finds that 
entitlement to additional compensation on the basis of the 
need for aid and attendance or due to housebound status has 
not been established.

Specifically, while the Board recognizes the severity of the 
Veteran's disability and its impact upon his life, the 
criteria for granting SMC benefits are quite specific.  That 
is, the need for additional compensation must be due to his 
service-connected disability.  

The Veteran's only service-connected disability is incomplete 
paralysis, left ulnar nerve with scars, rated at 50 percent 
disabling.  The Board acknowledges his need for assistance.  
Specifically, he reported in his November 2007 questionnaire 
for aid and assistance that he must walk with a cane or use a 
wheelchair for longer distances.  The same was noted by the 
examiner in the May 2008 VA examination report.  
Additionally, the examiner noted that the Veteran's balance 
and propulsion were not normal due to his favoring his left 
lower extremity.  Significantly, however, the examiner noted 
that his upper extremities were normal. 

The May 2008 evaluator additionally indicated that the 
Veteran was not blind, bedridden, nor had loss of bowel or 
loss of bladder control.  At that evaluation, the Veteran 
reported that he was able to dress and undress himself, 
attend to wants/needs of nature, keep himself ordinarily 
clean, and able to protect himself from hazard/danger.  It 
was noted that he was competent and able to handle government 
funds.  Moreover, the examiner noted that his service-
connected disability had no significant effects on his 
occupation or affected his usual daily activities.  

In essence, the evidence of record does not indicate that the 
Veteran's need for assistance is attributed to his service-
connected disability.  A subsequent May 2008 compensation and 
pension assessment indicated that his difficulty with 
ambulation was due to his lower extremity arthritis and not 
his service-connected upper extremity disability.  

In view of these findings, the Board concludes that his 
service-connected disability is not shown by the evidence to 
debilitate him to such an extent that he requires the regular 
aid and attendance of another person as specified by the 
criteria in 38 C.F.R. § 3.352(a) (2009).  Accordingly, the 
evidence does not support entitlement to SMC based on the 
need for regular aid and attendance.

Next, with respect to housebound benefits, the Veteran does 
not meet the threshold criteria of having a service-connected 
disability rated at 100 percent or any other additional 
service-connected disability or disabilities independently 
ratable at 60 percent. 

Furthermore, the evidence of record does not establish that 
he is permanently housebound by reason of his service-
connected disability.  Accordingly, entitlement to SMC on the 
basis of being housebound is not warranted.

In sum, the evidence does not support the Veteran's claim for 
SMC by reason of the need for regular aid and attendance of 
another person or by reason of being housebound.  In 
conclusion, the Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  As the weight 
of the evidence is against the claim for entitlement to SMC, 
the Board is unable to grant the benefits sought.
 
Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in December 2007, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating as well as notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2009).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Next, a specific VA examination and opinion pertinent to the 
issue on appeal was obtained in May 2008.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

SMC by reason of the need for regular aid and attendance of 
another person or by reason of being housebound is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


